DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed September 17, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING A GROOVED PLANARIZATION LAYER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 recite the limitation "the semiconductor" in lines 4 and 5 of both claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinta et al. (US 2015/0138463 A1).
In regard to claim 1, Jinta et al. teach an organic light emitting display (OLED) device 500, comprising: a substrate 111; a semiconductor element 120 on the substrate 111; a planarization layer 130 on the semiconductor 120, the planarization layer 130 including: a contact hole 140c exposing a portion of the semiconductor 120; and a plurality of grooves 140d surrounding the contact hole 140c; and a light emitting structure (in 170) on the planarization layer 130, the light emitting structure (in 170) being electrically connected to the semiconductor element 120 via the contact hole 140c, wherein the grooves 140d overlap each other and are integrally formed, and each of the grooves 140d has a plan shape (See Figure 14A) of a hollow circle (Figures 14A-15, pages 7-9, paragraphs [0130]-[0148]).
In regard to claim 2, Jinta et al. teach an organic light emitting display (OLED) device 500, comprising: a substrate 111; a semiconductor element 120 on the substrate 111; a planarization layer 130 on the semiconductor 120, the planarization layer 130 including: a contact hole 140c exposing a portion of the semiconductor 120; and a plurality of grooves 140d surrounding the contact hole 140c; and a light emitting structure (in 170) on the planarization layer 130, the light emitting structure (in 170) being electrically connected to the semiconductor element 120 via the contact hole 140c, wherein the grooves 140d include first through (M)th grooves, where M is an integer greater than 1, (K)th and (K+1)th grooves 140d among the first through (M)th grooves overlap each other, and are integrally formed, and the (K)th and (K+1)th grooves 140d have a plan shape (See Figure 14A) of a hollow circle (Figures 14A-15, pages 7-9, paragraphs [0130]-[0148]).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Ha et al. (US 2017/0084677 A1)		Inoue et al. (US 10,411,223 B2)
Lee (US 2016/0155787A1)			Lee et al. (US 7,531,834 B2)
Li et al. (US 9,614,017 B2)			Lim et al. (US 2017/0092705 A1)
Nishikawa (US 2004/0017153 A1)	Nishikawa et al. (US 2008/0024402 A1)
Okutani et al. (US 2006/002270 A1)	Park et al. (US 2007/0096636 A1)	Park et al. (US 9,614,015 B2)		Sun (US 9,673,421 B2)
Teramoto et al. (US 10,199,606 B2)	Yoo et al. (US 2017/0294493 A1)
Yun et al. (US 2017/0005286 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
March 29, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822